Citation Nr: 0718350	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  06-01 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to October 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in January 2005, a statement of the 
case was issued in November 2005, and a substantive appeal 
was received in December 2005.  The veteran testified at a 
hearing before the RO in February 2005, and testified at a 
videoconference hearing before the Board in June 2006.

In the January 2005 notice of disagreement, the veteran noted 
disagreement with the denial of entitlement to service 
connection for bilateral hip disability; groin pain; right 
lower extremity disability; bilateral toe disability.  In 
June 2005, the veteran filed a notice of disagreement with 
regard to the RO's December 2004 disability rating assigned 
to service-connected dysthymia, and noted disagreement with a 
May 2005 RO decision to reduce the disability rating assigned 
to service-connected lumbar spine disability, from 40 percent 
disabling to 20 percent disabling, effective August 1, 2005.  
In November 2005, the veteran withdrew his appeal with regard 
to the issues of entitlement to service connection for 
bilateral hip disability; groin pain; right lower extremity 
disability; bilateral toe disability, and entitlement to an 
increased evaluation for service-connected dysthymia.  In a 
November 2005 rating decision, the RO reinstated the 40 
percent disability rating assigned to lumbar spine 
disability, effective August 1, 2005.  Such determination 
constitutes a full grant of the benefit sought on appeal as 
to this issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 
(Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

Service connection is in effect for lumbar spine disability, 
rated 40 percent disabling from September 2002; dysthymia, 
rated 30 percent disabling from March 2004; and, residuals, 
laceration left forearm, rated noncompensably disabling from 
October 1988.  The veteran claims entitlement to a TDIU 
pursuant to 38 C.F.R. § 4.16(b), as a result of his service-
connected lumbar spine disability, and dysthymia.  

It appears that the most recent VA examination was in 
February 2004.  At the June 2006 Board hearing, both the 
veteran and his spouse testified that there had been 
deterioration in the veteran's disability picture over the 
previous two years.  While a new examination is not required 
simply because of the time which has passed since the last 
examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  VAOPGCPREC 
11-95 (1995). 

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
spine and psychiatric VA examinations to 
assess the severity of his lumbar spine 
disability and his dysthymia.  It is 
imperative that the claims file be made 
available to the examiners for review in 
connection with the examinations.  After 
reviewing the record and examining the 
veteran, each examiner, as appropriate, 
should offer an opinion as to the impact 
of the veteran's service-connected lumbar 
spine disability and dysthymia on his 
ability to obtain and maintain gainful 
employment.

2.  After completion of the above, the 
RO should review the expanded record 
and readjudicate the issue on appeal.  
If the determination of this claim 
remains unfavorable to the veteran, the 
RO must issue a supplemental statement 
of the case and provide him an 
opportunity to respond before this case 
is returned to the Board.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




